MEMORANDUM **
Jesus Munoz appeals the district court’s denial of his 28 U.S.'C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the California Court of Appeal’s denial of Munoz’s claim was neither contrary to, nor an unreasonable application of, clearly established United States Supreme Court precedent, we affirm. 28 U.S.C. §§ 2254(d)(l)-(2); Harrington v. Richter, 562 U.S. 86, 131 S.Ct. 770, 178 L.Ed.2d 624 (2011).
1. The California Court of Appeal’s September 6, 2011 decision adjudicated the merits of Munoz’s federal due process claim. While the Court of Appeal’s decision does not expressly reference Munoz’s federal due process claim, the “conjoined nature of [Munoz’s] state and federal claims, the similar legal analysis underpinning their resolution, and the Court of Appeal’s obligation to dutifully comply both with state law and the federal Constitution,” supports the presumption that the claim was adjudicated on the merits. Bell v. Uribe, 748 F.3d 857, 864 (9th Cir.2014). Therefore, the Antiterrorism and Effective Death Penalty Act (“AEDPA”) applies. See 28 U.S.C. § 2254(d).
2. Munoz argues that the trial court’s admission of his prior auto theft violated his due process rights. Even if the evidence was improperly admitted to show that Munoz committed the crime for which he was on trial, this claim would not be grounds for relief. Under the strict standards of AEDPA, the Court of Appeal’s denial of Munoz’s claim was not an unreasonable application of clearly established Supreme Court precedent. See Estelle v. McGuire, 502 U.S. 62, 75 n. 5, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (reserving the question of whether admission of prior crimes evidence to show propensity would violate the Due Process Clause); see also Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir.2009) (explaining the Supreme Court “has not yet made a clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due process violation sufficient to warrant issuance of the writ [of habeas corpus]”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.